The appellant in this case having filed his brief as required on the original submission, and the state not having filed brief within fifteen days thereafter from such submission, the motion of the appellant that the application for rehearing be stricken must be granted. Supreme Court Rule 38 provides: "No application shall be received or filed which is not presented in strict compliance with this rule." The rule proceeds further: "No appellee can, as a matter of right, apply for a rehearing unless brief was filed with clerk upon the original hearing within fifteen days after submission of the cause, containing a certificate that a copy of same was served within said time upon counsel for appellant." This rule does not apply in criminal cases except when the appellant files a brief upon submission of the cause, which was done in this case.
The application for rehearing must be stricken. Hill v. State, 24 Ala. App. 239, 133 So. 741; Shirey v. State,18 Ala. App. 109, 90 So. 72; Ex parte Shirey, 206 Ala. 167,90 So. 75.
The application is stricken.